

117 HR 2961 IH: Department of Energy Biological Innovation Opportunities Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2961IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Baird (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for advanced biological and environmental research and development capabilities and infrastructure at the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the Department of Energy Biological Innovation Opportunities Act or the Department of Energy BIO Act.2.Amendments to biological and environmental research program(a)In generalSection 977(f) of the Energy Policy Act of 2005 (42 U.S.C. 16317) is amended to read as follows:(f)Bioenergy Research Centers(1)In generalIn carrying out activities under subsection (a), the Director shall select and establish up to four bioenergy research centers to conduct basic and fundamental research in plant and microbial systems biology, bio imaging and analysis, and genomics to inform the production of fuels, chemicals from sustainable biomass resources, and to facilitate the translation of basic research results to industry.(2)SelectionThe Director shall select centers under paragraph (1) on a competitive, merit-reviewed basis. The Director shall consider applications from National Laboratories, multi-institutional collaborations, and other appropriate entities.(3)DurationA center established under this subsection shall receive support for a period of not more than 5 years, subject to the availability of appropriations.(4)Existing centersThe Director may select a center for participation under this subsection that is in existence, or undergoing a renewal process, on the date of enactment of the Department of Energy BIO Act. Such center shall be eligible to receive support for the duration the 5-year period beginning on the date of establishment of such center.(5)RenewalUpon the expiration of any period of support of a center under this subsection, the Director may renew support for the center, on a merit-reviewed basis, for a period of not more than 5 years.(6)TerminationConsistent with the existing authorities of the Department, the Director may terminate an underperforming center for cause during the performance period..(b)User facilitiesSection 306 of the Department of Energy Research and Innovation Act (42 U.S.C. 18644) is amended by adding at the end the following:(e)Biological and environmental research user facilities(1)In generalThe Director shall carry out a program for the development, construction, operation, and maintenance of user facilities to enhance the collection and analysis of observational data related to complex biological, earth, and environmental systems.(2)Facility requirementsTo the maximum extent practicable, the user facilities developed, constructed, operated, or maintained under paragraph (1) shall include—(A)distributed field research and observation platforms for understanding earth system processes;(B)instruments and modeling resources for understanding the physical, chemical, and cellular processes of biological and environmental systems;(C)integrated high-throughput sequencing, DNA design and synthesis, metabolomics and computational analysis; and(D)such other facilities as the Director considers appropriate, consistent with section 209 of the Department of Energy Organization Act (42 U.S.C. 7139).(3)Existing facilitiesIn carrying out the program established in paragraph (1), the Director is encouraged to evaluate the capabilities of existing user facilities and, to the maximum extent practicable, invest in modernization of those capabilities to address emerging research priorities..